Rule 23 order filed                2022 IL App (5th) 220213
September 2, 2022.
Motion to publish granted                 NO. 5-22-0213
October 4, 2022.
                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

JACOB SADLER,                                   )     Appeal from the
                                                )     Circuit Court of
      Petitioner-Appellee,                      )     Union County.
                                                )
v.                                              )      No. 19-F-28
                                                )
SAMANTHA PULLIAM,                               )     Honorable
                                                )     Timothy D. Denny,
      Respondent-Appellant.                     )     Judge, presiding.
______________________________________________________________________________

       JUSTICE BARBERIS delivered the judgment of the court, with opinion.
       Justices Welch and Cates concurred in the judgment and opinion.

                                          OPINION

¶1     Respondent, Samantha Pulliam (Sam), appeals from the judgment of the circuit court of

Union County awarding joint decision-making and equal parenting time to her and petitioner,

Jacob Sadler, with regard to their minor child, W.P. We reverse and remand.

¶2                                          I. Background

¶3     The parties never married. On February 3, 2019, their daughter, W.P., was born.

¶4     On August 23, 2019, Jacob filed a petition to establish parentage and parental

responsibility. On September 19, 2019, Sam filed an answer to Jacob’s petition to establish

parentage and parental responsibility. On January 14, 2020, Jacob filed a motion for DNA testing,

which the circuit court granted. On June 30, 2020, the parties entered into an agreed order to attend

mediation to resolve the pending matters concerning W.P.

                                                 1
¶5       On September 11, 2020, the mediator filed its report. The report indicated that mediation

was not held because an “impediment was found to exist.” A docket entry from November 2, 2020,

indicated that Sam experienced health issues that interfered with the mediation.

¶6       On January 19, 2021, Jacob filed a motion for temporary parenting time. On April 19,

2021, the circuit court ordered the parties to tender a temporary parenting time order. The court

ordered the parties to schedule mediation by June 7, 2021, the date of the next hearing.

¶7       On May 20, 2021, Jacob filed a motion requesting the circuit court order mediation for the

parties. The next day, the court ordered the parties to complete mediation within 60 days.

¶8       On June 7, 2021, and August 2, 2021, the circuit court ordered the parties to schedule and

complete mediation. On October 4, 2021, the court ordered the parties to complete mediation by

October 18, 2021. Shortly thereafter, the mediator filed a report. The report concluded that

mediation ended without agreement between the parties on the allocation of parental

responsibilities and parenting time.

¶9       On October 18, 2021, the circuit court held a case management conference. A docket entry

in the common law record on appeal indicated the following: “Mediation has failed. *** Parties

reach agreement. Agreement is for weekly increase in parenting time for petitioner [Jacob] over

next 7 weeks. [B]oth parties verbally affirm their agreement in open court. Parties to submit order.”

The common law record on appeal does not contain a court order or transcript of the proceedings

from this hearing, and the docket entry does not state the details of Jacob’s increased parenting

time.1




         1
         Sam’s brief states that the parties agreed to Jacob receiving unsupervised parenting time starting
with two hours, twice a week, and then progressing to eight hours, twice a week. In addition, Jacob’s March
3, 2022, petition for rule to show cause states the parties agreed to a phased-in parenting time schedule,
with Jacob eventually receiving eight hours of parenting time two days a week on his days off of work.
                                                    2
¶ 10   On January 27, 2022, Jacob filed a “Statement of Contested Issues,” seeking equal

parenting time and joint decision-making. Jacob requested a “two-two-three” rotating parenting

schedule, with the parties alternating holidays and each party receiving two nonconsecutive,

uninterrupted weeks in the summer. Jacob also attached his income statements from 2019 and

2020 for child support calculation purposes. Additionally, Jacob filed a proposed judgment of

allocation of parental responsibilities, requesting that the circuit court award equal parenting

responsibilities, including decision-making responsibilities and parenting time.

¶ 11   That same day, Sam filed a pretrial memorandum that included her proposed parenting

plan and child support calculations. Sam requested the circuit court grant her sole decision-making

responsibilities on all significant decisions regarding W.P.’s education, healthcare treatment,

educational choices, and extracurricular activities. Sam also requested that the court award her

majority parenting time. Sam proposed that Jacob have regular parenting time every other weekend

from 9 a.m. to 6 p.m. on Saturday and from 9 a.m. to 6 p.m. on Sunday, until W.P. was 10 years

old. After W.P.’s tenth birthday, Sam proposed that Jacob have W.P. every other weekend from

Saturday at 9 a.m. until Sunday at 6 p.m. Sam also proposed that Jacob have parenting time with

W.P. every year from 9 a.m. to 6 p.m. on Father’s Day, the day after Thanksgiving, and the day

after Christmas. Moreover, Sam claimed that Jacob never paid child support and requested

retroactive child support payments dating back to W.P.’s birth on February 3, 2019, in the sum of

$25,433.06.

¶ 12   On February 7, 2022, the circuit court held a case management conference. The docket

entry states: “Prior temporary order is in effect until further order of the court.”2




       2
           There is no report of proceedings contained in the record on appeal.
                                                      3
¶ 13   On March 3, 2022, Jacob filed a petition for rule to show cause, alleging Sam violated the

circuit court’s October 18, 2021, order when she refused to allow Jacob to see W.P. after the

February 7, 2022, hearing. According to Jacob, on February 7, 2022, the court ordered the parties

to continue the court’s previous parenting time arrangement from October 18, 2021. According to

Jacob, “[t]he parties previously announced to the Court and in fact implemented a phased in

parenting time schedule that concluded with the father receiving eight (8) hours of parenting time

on each of his two days off per week.” Jacob argued, however, that Sam refused Jacob parenting

time because “[W.P.] has a broken leg and is under doctors’ orders not to move the leg more than

necessary.” Jacob also argued that Sam failed to provide the court with testimony or medical

records that Jacob could not exercise his parenting time due to W.P.’s broken leg.

¶ 14   On March 4, 2022, Sam filed a motion to dismiss Jacob’s petition for rule to show cause

based on his failure to comply with Local Rule 4.2 of the First Judicial Circuit (1st Judicial Cir.

Ct. R. 4.2 (Dec. 12, 1991)) and Illinois Supreme Court Rule 191 (eff. Jan. 4, 2013). Several days

later, Sam filed a second motion to dismiss, arguing, first, that Jacob failed to comply with Local

Rule 4.3 of the First Judicial Circuit (1st Judicial Cir. Ct. R. 4.3 (Jan. 11, 2019)), and second, that

a court order was never entered awarding Jacob increased parenting time on October 18, 2021,

thus, she could not be held in contempt of court.

¶ 15   On March 11, 2022, the circuit court held a bench trial on Jacob’s petition to establish

parentage and parental responsibility. From the outset, the court, in referencing Jacob’s petition

for rule to show cause and Sam’s motions to dismiss, stated that it “prefer[red] to move on to the

merits before we deal with the other issues.” As such, the court heard testimony and argument on

Jacob’s petition. After opening statements, the following testimony was adduced.




                                                  4
¶ 16                                       A. Jacob Sadler

¶ 17   Jacob testified to the following. Jacob lived in Karnak, Illinois, with his girlfriend of four

years, Chelsea Ruffo, and her two minor children, who lived with the couple 50% of the time.

Jacob’s parents, brother, sister-in-law, and their five minor children lived in close proximity to

Jacob to help care for W.P. Jacob explained that he “backed away” from Sam after she announced

her pregnancy and before W.P.’s birth, but he met W.P. two or three days after she was born. Even

though a paternity test confirmed he was W.P.’s father, Sam denied him parenting time on several

occasions. Jacob initially engaged in supervised visits with W.P. at his parents’ house, Sam’s

house, or at a park near Sam’s house. After some time, however, Sam agreed to a “graduated-type

schedule of visitation,” where Jacob would “build up” unsupervised time with W.P., starting with

two hours and progressing to eight hours per visit.

¶ 18   On January 15, 2022, W.P. fell on a trampoline at Vertical Jump in Paducah, Kentucky,

with Jacob, Chelsea, and Chelsea’s minor children. After the fall, W.P. was unable to walk. Jacob

initially thought W.P. sprained her ankle, so he carried her to the lounge area, messaged Sam, and

applied ice to her injury. Despite this, W.P.’s leg swelled. After it was clear that W.P. was in pain,

Jacob messaged Sam requesting her to meet at a hospital. Jacob drove W.P. to Sam’s house around

6:30 p.m. that evening. According to Jacob, Sam took W.P. to the hospital without him, and she

did not contact him until 9 p.m., at which time he learned that W.P. broke two bones in her leg.

¶ 19   Jacob testified that Sam withheld parenting time after W.P. broke her leg on January 15,

2022, which violated the circuit court’s October 18, 2021, order. Jacob’s attorney stated that Jacob

would stipulate to the court’s October 18, 2021, docket entry. Sam’s attorney, however, asked the

court to clarify the specifics of the court’s docket entry, provided there was substantial discussion

at the hearing that day. The court responded that an agreed temporary order was entered on October


                                                  5
18, 2021, however, the order was “not in my record.” To the court’s knowledge, Sam was to

provide the “medical records *** so the Petitioner understood the doctor had indicated what

restrictions are and the Court would as well.” Sam’s attorney objected to classifying the parties’

agreement as an order, because the parties never submitted, and the court never entered, such order.

The court indicated that it would “certainly consider [the] parties’ prior conduct before me as a

credibility issue at the very least in the underlying issue, whether or not I accept what they’re

telling me to be the truth.” Jacob clarified that Sam did not provide documentation demonstrating

Jacob could not care for W.P.’s broken leg.

¶ 20   As it related to Jacob’s proposed judgment of allocation of parental responsibilities, he

requested joint decision-making and equal parenting time, based on a two-two-three rotating

schedule. Jacob worked in Anna, Illinois, at Choate Mental Health and Developmental Center

(Choate), which was near Sam’s house. His schedule varied, and he often worked overtime. W.P.

enjoyed spending time with Chelsea’s children and Jacob’s family. Jacob said there were times

when he did not see W.P. for over a month, including in the fall of 2021 when Sam withheld

Jacob’s parenting time.

¶ 21   On cross-examination, Jacob admitted that he blocked Sam on Facebook while she was

pregnant, although he denied that he blocked her cell phone number. Jacob acknowledged that

Sam asked him to provide a blood draw when W.P. had medical issues in utero and admitted that

he did not comply. Jacob also admitted that he was not present at W.P.’s birth, although he

maintained that Sam could have texted him that day. Jacob claimed that he changed W.P.’s diapers,

dressed her in proper clothing, and desired to have a relationship with her. He denied that Chelsea

pressured him to parent and have a relationship with W.P.




                                                 6
¶ 22   With regard to W.P.’s accident on January 15, 2022, Jacob texted Sam 2½ hours after W.P.

fell, indicating that W.P. needed to see a doctor. Jacob admitted that he drove past three hospitals

from Paducah, Kentucky, to Sam’s home in Anna, Illinois, following W.P.’s injury. Initially, Jacob

believed W.P. sprained her ankle, so he applied an ice pack. Between 5:15 p.m. and 5:30 p.m.,

Jacob contacted Sam, because W.P.’s pain seemed worse. Jacob admitted that he asked the police

to perform a wellness check sometime after 11 p.m., even though Sam texted him that W.P. was

asleep in bed. Jacob admitted that Sam offered him visits with W.P. at Sam’s home or via

FaceTime after W.P. broke her leg; however, he declined. Jacob acknowledged that he went to

W.P.’s second doctor’s appointment, and that he was aware that W.P. broke her tibia and fibula.

Jacob denied that Sam offered him parenting time via FaceTime on Valentine’s Day, because Sam

took W.P. to dinner and a movie.

¶ 23                               B. Chelsea Ruffo Bosecker

¶ 24   Chelsea testified to the following. Chelsea and Jacob lived together with her minor

children, who resided in their home 50% of the time. According to Chelsea, Jacob never neglected

or abused her children. Chelsea was able to care for W.P. when needed, especially when Jacob

worked. She believed W.P. and Jacob had a good relationship, and that W.P. enjoyed spending

time with Chelsea’s children.

¶ 25                                 C. Andrew Trambley

¶ 26   Andrew, Sam’s boyfriend, testified to the following. According to Andrew, Jacob actively

engaged with W.P. during his parenting time, although W.P. appeared timid when she left Sam

and eager to get home to her. When Jacob started to receive unsupervised visits, W.P.’s diaper was

dirty when she came home. Under the belief Jacob did not change W.P.’s diapers, Sam placed a




                                                 7
mark on W.P.’s diaper before she left for a visit with Jacob. Hours later, W.P. returned home in

the same diaper. Also, Jacob did not dress W.P. in appropriate clothing in cold weather at times.

¶ 27                                     D. Sam Pulliam

¶ 28   Sam testified to the following. Jacob was not involved in Sam’s pregnancy after he learned

of W.P.’s potential health issues at 12 weeks. Jacob started dating Chelsea during this time and

blocked Sam’s phone number. Sam felt abandoned by Jacob, especially given W.P.’s

complications during pregnancy. Specifically, W.P. tested positive for “an antibody that was

attacking her blood and her brain.” Sam contacted Jacob several times, requesting him to have a

blood test. Even though Sam’s insurance paid for the blood test, Jacob never responded. Jacob was

not present at W.P.’s birth. Sam admitted that she did not contact him that day, because Jacob

blocked her. Sam felt Jacob petitioned for paternity and parentage because he felt pressured by his

family and Chelsea. Sam initially allowed Jacob to see W.P. at her house and at a local park in

Anna, Illinois. Sam believed co-parenting counseling would be beneficial to work through

communication issues, but Jacob attended only one session because “he didn’t need it.”

¶ 29   Before the October 18, 2021, temporary schedule, Jacob was attentive with W.P., and W.P.

bonded with her dad. Jacob started unsupervised visits in October 2021. There were several times

that W.P. had serious illnesses—RSV, hand, foot, and mouth disease, and Covid. During these

times, Sam rescheduled Jacob’s parenting time, but Jacob “demanded” that he see W.P. Sam also

rescheduled his parenting time when she heard that one of Chelsea’s children had a staph infection

with open blisters. Each time, Sam offered Jacob to see W.P. via FaceTime. After unsupervised

visits started, Jacob dropped W.P. off “[a]lmost every time at the beginning” with urine-soaked

diapers. With the belief that Jacob did not change W.P.’s diapers, Sam placed a mark on the outside

of W.P.’s diaper before W.P. left for a visit with Jacob. Sam testified that W.P. returned that day


                                                8
with the same diaper on after a six-hour visit. Additionally, W.P. often wore different clothes when

she returned home after visits with Jacob, with pee-soaked pants in a bag. On another occasion,

W.P. wore a thin shirt without shoes or a coat when it was 14 degrees outside.

¶ 30   Shortly before January 15, 2022, Sam considered overnight parenting time, especially since

W.P. was “getting comfortable” with Jacob and his family. On January 15, 2022, at 4:09 p.m.,

however, Jacob texted Sam that W.P. fell and hurt her ankle. Shortly thereafter, Jacob informed

Sam that W.P. walked on her ankle and that she was okay. Approximately 10 minutes later, Jacob

informed Sam that W.P. was asleep. At 5:54 p.m., Jacob texted Sam that he was on his way to

Sam’s house with W.P. While he drove to Sam’s house, Jacob FaceTimed Sam “trying to show

[Sam to W.P.],” who screamed and cried on the call. At that time, Jacob suggested they take W.P.

to a doctor together. When Jacob arrived at Sam’s house at approximately 7 p.m., W.P. did not

move her foot. Sam, accompanied by Andrew and her mother, drove W.P. to Cape Girardeau,

Missouri, for medical care, because, based on past experience, the hospital near her home was

inadequate.

¶ 31   The following colloquy took place between the circuit court and Sam’s attorney:

                “THE COURT: I’m curious. We’ve spent an hour and a half talking about this
       incredible delay of medical treatment and how reckless Mr. Sadler is and this ridiculous—
       absurd delay of medical treatment, and she’s 400 yards from a hospital and delays 45
       minutes to drive to Cape [Girardeau]?
                MS. CAMPANELLA [(SAM’S ATTORNEY)]: I was about to address that with
       her.
                THE COURT: Yes. I mean, they can put this kid in a helicopter and have her to
       Cape or St. Louis in minutes. So like we’ve spent more time talking about this than the
       entire transaction took. And I still don’t know what he was supposed to do. I mean, there’s
       [sic] four pages of text messages in a two-hour period, plus a video call. I’m missing the
       point here. I’m just completely missing the point.
                So educate me on what this man was supposed to do during the two-hour period
       that was so reckless, especially in light of, her first response is, delayed treatment for
       another hour.



                                                 9
               MS. CAMPANELLA: Well, she just testified about how she didn’t get proper
       medical care at Union County, and so that’s why she wanted to take her daughter to a
       different hospital.”

The circuit court asked Sam to explain her expectations of Jacob in this scenario. Sam stated that

she was unaware of the extent of W.P.’s injury. Sam expressed concern that W.P. fell asleep after

“snapping her bone in half” and then it took Jacob three hours to suggest W.P. needed medical

care. Sam clarified that she felt it was in W.P.’s best interest to take her to a more competent

hospital in Cape Girardeau, Missouri. Sam admitted that she did not respond to Jacob’s text

messages on January 15, 2022, until 9:38 p.m. when she left the hospital, because she held W.P.

in the emergency room. At approximately 11 p.m., Jacob texted Sam, and Sam responded that

W.P. was asleep in Sam’s bed in pain. At midnight, the police arrived at Sam’s house, inquiring

about W.P.’s leg and requesting to see her.

¶ 32   Sam acknowledged that the last day Jacob had parenting time with W.P. was on January

15, 2022, because she did not believe Jacob could keep W.P. still, as directed by the treatment

provider. If that was the case, W.P. would need surgery. She admitted that she went to dinner with

W.P. on Valentine’s Day. When asked why Jacob was not afforded the same opportunity to take

W.P. to dinner, Sam admitted that she was concerned for W.P.’s safety, due to Jacob’s delay in

care on January 15, 2022. Since W.P.’s injury, Jacob attended two doctor’s appointments, even

though he was informed of all four appointments.

¶ 33   Sam testified that she opposed Jacob’s proposed parenting schedule, because, with

reference to the January 15, 2022, incident, she worried that Jacob was unable to make good

decisions for W.P. in serious situations. Although Sam believed Jacob should have parenting time

with W.P., she stated that “we haven’t even got [sic] past eight hours ***—I’m just worried about

her because she’s not being changed. She’s not being clothed properly.” Sam’s parenting time


                                               10
schedule proposed Jacob exercise parenting time every other weekend from 9 a.m. to 6 p.m. on

Saturday and 9 a.m. to 6 p.m. on Sunday until W.P. was 10 years old. Sam testified that she wanted

W.P. to be old enough to use a phone to call her or 9-1-1 before W.P. had overnight visits with

Jacob.

¶ 34     Sam also informed the circuit court that she had congenital heart disease. In the fall of

2021, around the time she stopped Jacob’s visits with W.P., doctors recommended Sam undergo a

seven-hour heart surgery. Sam, however, took medication to manage her heart health, so she no

longer needed surgery.

¶ 35     On cross-examination, Sam admitted that she did not allow Jacob to see W.P. in the fall of

2021 because Sam wanted to decrease her stress levels as she approached a potential heart

procedure. Sam also clarified that she believed it was closer to 7 p.m. when Jacob suggested to

take W.P. to the hospital. Sam acknowledged that a physician never told her that Jacob was unable

to care for W.P., however, she “g[a]ve Jacob multiple chances to come over. I told him he could

at any time *** FaceTime or whatever and that.” Sam admitted that, even though W.P. had

multiple illnesses in the past and a broken leg, Jacob wanted to see W.P. The following discussion

took place between the circuit court and Sam:

                 “Q. In light of your heart condition, what is your plan for [W.P.] if something were
         to happen to you if she’s not spending the night at all with her dad? If she has no
         relationship with her dad, what’s going to happen to [W.P.]?
                 A. Like if my heart failed? ***
                 Q. Yes. I mean, you have a heart condition where they had you on the table to have
         heart surgery. So what happens to [W.P.] if something happens to you?
                 A. Well, I have my family and Danielle [Sam’s sister] ***. ***
                                                     ***
                 Q. He’s the father.”

The court stated it would take a 15- to 20-minute recess before it adjourned for the day.




                                                 11
¶ 36   After the circuit court took the matter under advisement, the court asked Jacob to clarify

his work schedule. Jacob stated he worked a six-day rotation at Choate in Anna, Illinois. The court

then proceeded to state the following:

               “The most difficult part in hearing these family cases is judging credibility of the
       parties, especially in light of the fact that in the grand scheme of things both parties may
       be nice and decent people, and then trying to differentiate between who is right on disputed
       issues, but also who deserves the benefit of the doubt.

               In this case, I am disturbed most significantly by the fact that there was an
       agreement on October 18, 2021, in my courtroom where both parties looked at me and said,
       This is my agreement.

              Things happen, and I understand that, but when I read a pleading yesterday that
       says the parties can now avoid that agreement because there was not a signed order, that
       simply means, in my opinion, people are willing to look at me, tell me, This is what I’m
       going to do, and then not do it.

               So when you lie to the Court and don’t follow through with what you represent to
       the Court, it takes away from your credibility. And so it really discredits you when you
       agree to do something in front of me and then don’t follow through.”

The court addressed an additional credibility issue when, on February 7, 2022, Sam told the court

that a physician informed her it was unsafe for Jacob to have parenting time with W.P. but failed

to provide supporting documentation. The court stated: “So I’m assuming that no doctor actually

said, Mr. Sadler can’t see this child.”

¶ 37   Moreover, the circuit court stated that it took issue with Sam “demonizing” Jacob. The

court stated on the record: “I am a father, and I simply don’t know what someone is supposed to

do, other than notify the mother immediately that the child has had an injury and within a couple

of hours have the child back to the mother.” The court did not take issue with Sam driving W.P.

to Cape Girardeau, Missouri, for medical care, but the court found it inappropriate to demonize

Jacob for a delay in medical treatment earlier in the day when Sam “dr[o]ve past a hospital less

than 400 yards from her house” later in the day. The court continued to state:


                                                12
              “Ms. Pulliam [Sam] has a problem exaggerating what’s going on. In the text
       messages and in court referencing that [W.P.] snapped her leg in two, that picture does not
       show a child’s leg snapped in two. You can barely see on the picture that it is swollen.
       There was a reference that [W.P.] had to have surgery, but there was no surgery. The
       reference that the doctor said that Mr. Sadler can’t see the child, but there is no record that
       the doctor ever said that.

               From my count, Mr. Sadler has been deprived of visitation because of COVID,
       RSV, hand-foot-mouth disease, a broken leg, and a life-threatening heart condition, which,
       thankfully, is now better. It just seems every month there’s a new reason for Mr. Sadler not
       to see his daughter.

               I also have concerns in the grand scheme of things and understanding the law that
       the father is going to have no relationship; and a mother with a heart condition, what
       happens if the father has no normal relationship with the child?

                Again, Mr. Sadler *** [was] demonized because, in Ms. Pulliam’s eyes, Mr. Sadler
       did not want to have a relationship with the child until his new girl friend suggested that’s
       true. If that is true, my view of that is, a woman suggesting to her boyfriend that he step up
       and be a man and support his family and be a father is not a bad thing. I would commend
       her if she said that. And, frankly, if he’s smart enough to understand she’s right, good for
       him. It’s not a negative thing in my eyes that—

               I have cases where a father has spent years avoiding the responsibilities to their
       children for one reason or another. [Jacob] filed this petition within six months [of W.P.’s
       birth] ***.

               Mr. Sadler works at Choate. That creates complicated issues with regards to his
       schedule. When you live in Union County, you understand that. It also creates
       complications with regards to child support. I was a practicing personal injury and workers’
       compensation lawyer less than a year ago. I have cross-examined the HR director at Choate
       regarding these schedules. They can’t figure it out. My view of that is, if there are things
       that need to be offset at the end of the year because he has additional overtime, then that’s
       something the parties will have to work out between them because it’s a week-to-week,
       day-to-day thing, and frankly, the people at Choate don’t even agree on it.”

The court stated that “based upon all that I’ve heard, I do believe it is in the best interest of the

child to have a meaningful relationship with both parents.” The court ordered the parties to co-

parent and work together to raise W.P. The court awarded Jacob parenting time on March 12,

2022, for four hours, on March 13, 2022, for eight hours, and on March 14, 2022, for four hours.

The court granted Jacob’s petition and ordered the parties to start the “two-two-three” rotating


                                                 13
parenting schedule in Jacob’s proposed parenting plan on March 15, 2022. The court suggested

the parties download a parenting app to help with co-parenting and decision-making issues. Lastly,

the parties’ attorneys agreed to average Jacob’s 2020 and 2021 income to determine Jacob’s

outstanding child support obligation.

¶ 38   Following the hearing on March 11, 2022, the circuit court entered Jacob’s proposed

judgment of allocation of parental responsibilities. The court ordered joint decision-making

responsibilities and equal parenting time of W.P. Specifically, the court allocated equal decision-

making responsibilities for the minor child’s education, healthcare, religion, and extracurricular

decisions. Next, the court designated Sam as the child’s custodian but awarded the parties equal

parenting time. The court ordered the parties to follow a two-two-three rotating schedule.

Specifically, during the first week of the month, the court awarded Jacob parenting time from 6

p.m. on Sunday to 6 p.m. on Tuesday, with Sam exercising parenting time from Tuesday at 6 p.m.

to Thursday at 6 p.m., and Jacob exercising parenting time from Thursday at 6 p.m. until Sunday

at 6 p.m. The following week, the court awarded Sam parenting time with W.P. from 6 p.m. on

Sunday to 6 p.m. on Tuesday, with Jacob exercising parenting time from Tuesday at 6 p.m. to

Thursday at 6 p.m., and Sam exercising parenting time from Thursday at 6 p.m. until Sunday at 6

p.m. The parties would then return to the first week schedule and rotate week to week thereafter.

In addition, the court provided a detailed holiday schedule for even and odd numbered years,

including Christmas vacation and summer break. The parenting plan provided that the regular

visitation schedule would continue through the summer, with the exception that each parent would

receive two one-week, nonconsecutive periods of parenting time in the summer. The parties were

ordered to meet in Anna, Illinois, for all exchanges.

¶ 39   On April 6, 2022, Sam filed a timely notice of appeal.


                                                14
¶ 40                                       II. Analysis

¶ 41   The first issue on appeal is whether the circuit court erred by allocating parental

responsibilities, specifically, parenting time and decision-making, where the court did not include

an analysis of the factors in sections 602.5(c) and 602.7(b) of the Illinois Marriage and Dissolution

of Marriage Act (Act) (750 ILCS 5/602.5(c), 602.7(b) (West 2020)) when allocating parenting

time and decision-making responsibilities between the parties. Sam points to the fact that the court

did not mention any factor of sections 602.5(c) and 602.7(b) in reaching its decision, as evidence

of such failure. We agree with Sam.

¶ 42   Determining parenting time and allocating decision-making authority are matters within

the sound discretion of the circuit court. In re Custody of G.L., 2017 IL App (1st) 163171, ¶ 24.

Sections 602.5 and 602.7 of the Act (750 ILCS 5/602.5, 602.7 (West 2020)) govern those

determinations and provide that circuit courts must allocate these parental responsibilities

according to the child’s best interest. “ ‘In child custody cases, there is a strong and compelling

presumption in favor of the result reached by the trial court because it is in a superior position to

evaluate the evidence and determine the best interests of the child.’ ” Young v. Herman, 2018 IL

App (4th) 170001, ¶ 64 (quoting In re Marriage of Agers, 2013 IL App (5th) 120375, ¶ 25). We

will not overturn the court’s decision unless the court abused its considerable discretion or its

decision is against the manifest weight of the evidence. Id.

¶ 43   In the instant case, when allocating parental responsibilities (both parenting time and

decision-making), the circuit court did not expressly name the Act, nor did it explicitly discuss any




                                                 15
of the best interest factors laid out in sections 602.5(c) 3 and 602.7(b). 4 Jacob argues, citing In re

Marriage of Whitehead, 2018 IL App (5th) 170380, ¶ 18, that Sam’s mere assertion that the court

did not consider the statutory factors is insufficient to overcome the presumption that the court

knew and followed the law. Jacob argues, similar to this case, that the Whitehead court did not

mention any factor or summarize the evidence but expressly stated that it considered “ ‘all

evidence’ ” in rendering its decision. Id. Jacob asserts that, here, the court considered all of the

evidence in rendering its decision with regard to W.P.’s best interests, where the court stated that

“based upon all that I’ve heard, I do believe it is in the best interest of the child to have a meaningful



        3
           To determine the child’s best interests for purposes of allocating significant decision-making
responsibilities, the court should consider all relevant factors, including: (1) the wishes of the child; (2) the
child’s adjustment to his or her home, school, and community; (3) the mental and physical health of all
individuals involved; (4) the ability of the parents to cooperate to make decisions, or the level of conflict
between the parties that may affect their ability to share decision-making; (5) the level of each parent’s
participating in past decision-making about the child; (6) any prior agreement or course of conduct between
the parents regarding decision-making with respect to the child; (7) the parents’ wishes; (8) the child’s
needs; (9) the distance between the parents’ residences, the cost and difficulty of transporting the child,
each parent’s and child’s daily schedules, and the ability of the parents to cooperate in the agreement;
(10) whether a restriction on decision-making is appropriate under section 603.10 (where parent engaged
in conduct that seriously endangered child’s health or significantly impaired child’s development); (11) the
willingness and ability of each parent to facilitate and encourage a relationship with the other parent;
(12) the physical violence or threat of physical violence; (13) the occurrence of abuse against the child or
other member of the household; (14) whether one parent is a sex offender; and (15) any other factor that
the court expressly finds to be relevant. 750 ILCS 5/602.5(c) (West 2020).
         4
           In allocating parenting time, the court shall consider all relevant factors, including: (1) each
parent’s wishes; (2) the child’s wishes; (3) the amount of time that each parent spent performing caretaking
functions with respect to the child in the 24 months preceding the filing of any petition for allocation of
parental responsibilities; (4) any prior agreement or course of conduct between the parents relating to
caretaking functions; (5) the interaction and interrelationship of the child with his parents and siblings and
with any other person who may significantly affect his best interests; (6) the child’s adjustment to his home,
school, and community; (7) the mental and physical health of all individuals involved; (8) the child’s needs;
(9) the distance between the parents’ residences; (10) whether a restriction on parenting time is appropriate;
(11) the physical violence or threat of physical violence by the child’s parent directed against the child or
other member of the child’s household; (12) each parent’s willingness and ability to place the child’s needs
ahead of his or her own; (13) each parent’s willingness and ability to facilitate and encourage a close and
continuing relationship between the other parent and the child; (14) the occurrence of abuse against the
child or other member of the child’s household; (15) whether one parent is a sex offender or resides with a
sex offender; (16) the terms of the parent’s military family-care plan if a parent is a member of the United
State Armed Forces who is being deployed; and (17) any other factor that the court expressly finds to be
relevant. 750 ILCS 5/602.7(b) (West 2020).
                                                      16
relationship with both parents.” Jacob argues that this statement “undoubtedly refer[s] to the best

interest factors [the court] is directed to consider.” We are not convinced.

¶ 44   In Whitehead, the circuit court stated in a letter to the parties’ attorneys that it considered

all of the evidence in rendering its decision, which included the guardian ad litem’s (GAL) report.

Id. The appellate court determined that this demonstrated the circuit court’s knowledge of the

factors to be considered pursuant to section 602.7(b). Id. Accordingly, even though the circuit

court neither explicitly mentioned the factors nor included a summary of the evidence, it was

presumed that the circuit court properly considered all statutory factors, where the GAL’s report

analyzed the factors in depth. Id. Although we recognize that the circuit court is not required to

make explicit findings or reference each factor in determining the child’s best interest (Jameson v.

Williams, 2020 IL App (3d) 200048, ¶ 47), and this court presumes that a circuit court knew and

followed the law (G.L., 2017 IL App (1st) 163171, ¶ 43), here, the circuit court did not mention

the statutory factors and did not provide a summary of the evidence as it related to the relevant

factors in sections 602.5(c) and 602.7(b). Moreover, unlike Whitehead, there are no findings by a

GAL that this court could reference to determine what factors the court specifically relied on.

Rather, here, the court merely stated, “based upon all that I’ve heard, I do believe it is in the best

interest of the child to have a meaningful relationship with both parents.”

¶ 45   Furthermore, from the outset of the March 11, 2022, hearing, the circuit court, in

referencing Jacob’s petition for rule to show cause and Sam’s motions to dismiss, stated that it

“prefer[red] to move on to the merits before we deal with the other issues.” As such, the court

heard testimony and argument on Jacob’s petition to establish parentage and parental

responsibility. Despite this, the court seemed to focus on the issues set forth in Jacob’s petition for

rule to show cause and Sam’s motions to dismiss. In particular, following the close of testimony


                                                  17
and after a short recess, the court stated that it was “disturbed most significantly by the fact that

there was an agreement on October 18, 2021, in my courtroom where both parties looked at me

and said, This is my agreement.” Next, the court referenced additional credibility issues concerning

the February 7, 2022, hearing when Sam apparently informed the court that Jacob was unable, per

a physician’s order, to care for W.P.’s broken leg. The court stated: “So I’m assuming that no

doctor actually said, Mr. Sadler can’t see this child.” Lastly, the court discussed its belief that Sam

was “demonizing” Jacob for W.P.’s broken leg, by continuing to discuss Jacob’s lack of response

on January 15, 2022, which led Sam to withhold parenting time from Jacob, resulting in Jacob’s

subsequent petition for rule to show cause.

¶ 46   The circuit court’s criticisms, alone, do not establish which statutory factors the court

analyzed in reaching its decision. We cannot presume that the court properly considered all

statutory factors, where it is unclear from the record what statutory factors, if any, the court

analyzed in determining that it was in W.P.’s best interest to award the parties joint decision-

making and equal parenting time. Accordingly, we conclude the court’s decision was against the

manifest weight of the evidence. Based on the above, we reverse the court’s order allocating

parental responsibilities and remand this matter with directions for the court to consider all

evidence and statutory factors in determining parenting time and decision-making of W.P.

¶ 47                                      III. Conclusion

¶ 48   For the foregoing reasons, we conclude that the circuit court erred in its allocation of

parental responsibilities, specifically parenting time and decision-making, where the court failed

to analyze the relevant statutory factors in determining the minor child’s best interests. For the

reasons stated herein, we reverse and remand.

¶ 49   Reversed; cause remanded with directions.


                                                  18
                                  No. 5-22-0213


Cite as:                 Sadler, Jacob v. Pulliam, Samantha, 2022 IL App (5th) 220213


Decision Under Review:   Appeal from the Circuit Court of Union County, No. 19-F-28; the
                         Hon. Timothy D. Denny, Judge, presiding.


Attorney                 Winter Daye Campanella, of Carterville, IL, for appellant.
for
Appellant:


Attorney                 Matthew Brian Ferrell of Cape Girardeau, MO, for appellee.
for
Appellee:




                                        19